Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims 
Receipt of Applicants’ Response, filed 11 July 2022, is acknowledged.  Claims 1, 9, 10, and 31 are amended therein.  Claim 17 is cancelled.  Accordingly, claims 1 - 12, 18 – 20, 22 – 25, 27 – 29, and 31 are available for active consideration.  
REJECTIONS WITHDRAWN  
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejections set forth in the Action of 9 March 2022 are hereby withdrawn in light of Applicant’s amendment of the claims, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness pursuant to 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8 – 12, 18, 19, and 25 – 29 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2015/0366641 A1 to Malinin, T. and A. Garg, filed 19 June 2014, and published 24 December 2015 (“Malinin ‘641”), in view of Malinin, T., et al., Implant Dentistry 18(5):  420 – 423 (2009) (“Malinin (2009)”), and Achour, A., et al., Materials 12:  3695 (9 November 2019) (“Achour (2019)”).
It is noted that Malinin ‘614 is applied as of its publication date as a § 102(a)(1) type reference and is also applied as of its earliest effectively filed date as a § 102(a)(2) type reference. The applied reference (Malinin ‘614) has a common inventor with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art pursuant to 35 U.S.C. § 102(a)(2). 
This rejection pursuant to 35 U.S.C. § 103 might be overcome by:  (1) a showing under 37 CFR § 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing pursuant to 37 CFR § 1.130(b) of a prior public disclosure pursuant to 35 U.S.C. § 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. § 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person, or subject to an obligation of assignment to the same person, or subject to a joint research agreement.  See, generally, MPEP § 717.02.
The Invention As Claimed 
	Applicants claim a method of making a bone graft composition, the method comprising the steps of drying by hypothermic dehydration without freezing, freeze-drying, or by chemical dehydration a mixture comprising bone particles in a water, saline, or other aqueous solution in a constraining device, or under pressure, to generate a solid construct having dimensions corresponding to the constraining device within which the bone particles are constrained, wherein the bone particles comprise partially decalcified cortical bone shards or fluff having a length between about 1 mm and about 10 mm and a diameter between about 50 microns and about 500 microns, wherein the solid construct includes at least 70% by weight of the bone shards or fluff and at least a portion of the bone shards or fluff are branched, wherein the bone shards or fluff were cut from dehydrated bone tissue comprising shafts of long bone or cortical tables of flat bones before being partially decalcified in a decalcifying solution, and wherein the bone particles including the partially decalcified bone shards or fluff were hydrated in water, saline, or other aqueous solution prior to drying in the constraining device, or under pressure, wherein the bone tissue was harvested from cortical bone and dehydrated, wherein the dehydrated cortical bone tissue was cut with a bone shard collector, plane, drill, lathe or similar device to form at least the bone shards or fluff of the bone particles, wherein the bone shards or fluff are branched and fragmented, wherein the bone particles  are at least 50% decalcified, wherein the bone particles are dehydrated following decalcification, and wherein hydrating the decalcified bone particles in water, saline, or other aqueous solution comprises rehydrating the dehydrated, decalcified bone particles, wherein drying the partially decalcified rehydrated bone particles comprises freeze-drying, wherein drying the partially decalcified rehydrated bone particles comprises drying by hypothermic dehydration, wherein the bone graft composition is configured to initiate a cellular response of host cells and reprogramming of host cells when implanted in a human recipient such that the host cells infiltrate the bone graft composition and spread throughout to form infiltrating host tissue, wherein the infiltrating cells exhibit and express osseous markers with a capacity to initiate differentiation into osseous lineages, wherein the infiltrating host cells have an expression of the marker Sox 9 for osteogenic differentiation, wherein the bone particles further comprise partially or wholly decalcified rehydrated bone particles comprising micronized particles processed to form a cellular bone matrix, wherein the bone graft composition comprises less than 2% bonding material by weight, wherein the bone particles further comprise truncated bone particles having an average particle size greater than 50 microns and an average length dimension less than about 1 mm, and wherein the average particle size of the truncated bone particles is between about 100 microns and about 500 microns.
The Teachings of the Cited Art 
	Malinin ‘641 discloses methods for preparing compressed, dehydrated, decalcified bone, the method comprising compressing the bone while hydrated from a first form to a second form, the bone being dried during compression (see Abstract; see also, ¶[0019]), wherein the bone graft may comprise an allograft for human implantation, the bone comprising strips of whole bone sectioned from a larger whole bone, and may comprise any desired size or shape, e.g., cross-section, angles, faces, volume, or combinations of dimensions, such as cubical, cylindrical, geometric, non-geometric, or irregular (see ¶[0020]), wherein compressing the bone includes positioning the bone in a compression device (see ¶[0021]), wherein drying the bone may comprise hypothermally dehydrating the bone (see ¶[0022]), wherein the method comprises harvesting whole bone from a donor, such as  a human (see ¶[0023]), wherein the harvested bone sections or strips of may be preserved by dehydration, for subsequent rehydration, such as in a decalcifying solution, or prior to contacting a decalcifying solution (id.), wherein the bone is decalcified by contacting bone particles with a decalcifying solution, such as 1N HCl; citric acid, 5% to 20% w/v; 0.24M disodium or tetrasodium salts of EDTA in a balanced salt solution, saline, or water neutralized to a pH around 6.8 to 7.2 with NaOH, and a mixture of 5M EDTA and 5M citric acid (see ¶[0024]), wherein the bone particles of the dehydrated bone allograft, in the compressed form, are 20% to 80% decalcified, or are 50% to 60% decalcified (see ¶[0025]), wherein the bone graft is implanted at a maxillary or mandibular defect (see ¶[0026]), wherein the implant material comprises compact cancellous bone or cortical bone (see ¶[0042]), wherein the bone material is derived from a human, or otherwise is at least partially derived from human origin, prepared under various in situ or ex situ environments, including under artificial, laboratory, or human manipulated conditions (see ¶[0052]), wherein the bone may be prepared by preserving the bone by freeze drying such that the decalcification process may be continued using the freeze-dried bone at a later time (see ¶[0053]), wherein hypothermal dehydration comprises drying bone tissues in a vacuum at temperatures from 1 to 20 degrees centigrade (see ¶[0054]), wherein decalcification may be performed only to render cancellous bone soft and compressible, or to decalcify cortical bone plates, yielding a residual calcium of about 8% of the original level (see ¶[0056]), wherein extent of decalcification can be controlled by varying the concentration of an acidic decalcifying solution, or by increasing or decreasing the time the bone is ex[posed to the decalcification solution (see ¶[0057]), wherein extent of decalcification can affect the availability of bone morphogenic proteins to be released from implanted bone material in vivo (see ¶[0058]), wherein decalcification under conditions to minimize BMP loss from the treated bone comprises use of a decalcification solution comprising EDTA and citric acid (see ¶[0063]), and wherein, after decalcification, the whole or sectioned bone may be cut into strips to be compressed (see ¶[0066]).  The reference does not expressly disclose preparation of implants comprising micronized particles of bone with sizes greater than 50 mm, and with lengths of from 1 – 7 mm, wherein at least a portion of the elongated particulate bone are branched.  The teachings of Malinin (2009) and Achour (2019) remedy those deficiencies.
	Malinin (2009) discloses a comparison of freeze-dried cancellous and cortical particulate bone allograft using a non-human primate model (see Abstract), wherein the size of bone allograft particles is important in promoting bone regeneration, and freeze-dried allogeneic bone preparations induce bone regeneration faster than their frozen counterparts (see p. 420, 2nd col., 1st para.), wherein defects 9 to 10 mm in diameter and 15 mm in depth were filled with either cortical or cancellous particulate bone, 90 to 300 µm in size (see p. 421, 2nd para.), wherein bone
defects in the femur and the tibia of experimental animals were filled with freeze-dried cortical bone allografts with particle sizes of 1 to 2 mm, 800 to 500 µm, 500 to 300 µm, 300 to 90 µm, 250 to 125 µm, 125 to 106 µm, 106 to 75 µm, and 75 to 25 µm (see p. 422, 1st col.), wherein particles in the range of 300 to 90 µm produced rapid healing by direct ossification, while particles below 100 µm had a significantly reduced osteogenic potential, particles in the range of 75 to 25 µm failed to heal the defects altogether, and healing of defects packed with particles larger than 300 µm was slower than with 300 to 90 µm grafts (see p. 422, 2nd col., 1st para.), wherein dental defects filled with either cancellous or cortical microparticulate bone with particle sizes between 90 and 300 µm induced active osteogenesis and were incorporated by direct ossification, with the size of the particulate graft is of importance because it allows for compacting of the graft while allowing for vascular ingrowth from the periphery of allograft-host interface, and that non-demineralized bone offers a biomechanical and chemical advantages (see p. 422, 3rd col., 5th para.), wherein bone particles in the specified size range of 90 – 300 µm induced osteoclast activity, as well as osteoblast activity, and they were rapidly vascularized and formed new bone (see p. 423, 1st col., 1st para.), and wherein this particle size selection allows not only for the rapid vascularization of grafted site but also for the leaching of bone morphogenetic proteins and other bone growth factors (see p. 423, 1st col., 2nd para.).
Achour (2019) discloses that bone drill chips that are collected during implant site preparation can be reused as autologous bone-grafting material for alveolar ridge augmentation (see Abstract), wherein a relatively simple method to obtain autologous particulate bone-grafting material is the removal from the retromolar region or the chin region by using bone scrapers or raspatories (see p. 2, 2nd para.), wherein it is possible to collect bone chips produced during implant site drilling, and to reuse them as bone-grafting material  (see p. 2, 3rd para.), wherein these bone chips consist of a mixture of cancellous bone chips, and cortical bone particles with high mechanical stability, recognizing that it is important not to disrupt or irreversibly damage these cells, as well as to preserve their vitality, and thus their regenerative potential, because this has a significant influence on the success of bone augmentation (see p. 2, 4th para.), wherein the factors that have an influence on surrounding bone during the preparation of the implant site and, in consequence, on the subsequent osseointegration of the implant, also affect the extracted bone chips given that the multifactorial process of energy input during machining of bones, for example by drilling, is very complex, and not directly assessable by a clinician, wherein, for a given instrument geometry, the input of mechanical energy into the bone tissue depends on the rotational speed and feed rate, and it is converted into cutting energy and frictional heat during drilling (see p. 2, 5th para.), wherein not only the drilling speed, but also other process parameters, affect the heat generation and mechanical stress, such as drilling feed rate, applied axial load, drilling depth, use of graduated versus one-step drilling, intermittent versus continuous drilling, as well as the properties of the drill itself, are likely to also have an impact in terms of temperature and mechanical load, such as drill bit geometry (shape, diameter, point angle), sharpness, drill material, and wearing, with the drill geometry influencing particle size and the shape of the bone chips (see p. 2, last para – p. 3, 1st para.), wherein the sizes of the bone chips produced by the different drills varied widely, with particles ranging in size from micrometers to millimeters in each sample (see p. 13, last para.; see also Figure 8), and wherein the mixture of large and small bone particles combines the respective advantages of the different particle sizes, where the osteoconductivity of the small particles combines with the osteogenicity and mechanical stability of the large particles (see p. 16, last para.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare bone implant materials comprising compressed, dehydrated, decalcified bone by a method using strips of whole bone sectioned from a larger whole bone, the method comprising the steps of cutting the whole or sectioned bone into strips, dehydrating the bone strips, either fully or partially decalcifying the bone strips, preserving the bone strips by freeze drying such that the decalcification process may be continued using the freeze-dried bone at a later time, subsequently rehydrating the bone strips, either in the decalcification solution, or prior to contacting the decalcifying solution, compressing the rehydrated bone strips by positioning the strips in a compression device, and drying the bone strips during compression, the drying comprising hypothermally dehydrating the bone tissues in a vacuum at temperatures from 1 to 20° C, wherein the bone material comprises an allograft for human implantation, the bone material comprising particles of any desired size or shape, and wherein the implant material comprises cancellous bone or cortical bone, as taught by Malinin ‘641, wherein bone defects in test animals were filled with particles of cortical bone with particle sizes of 90 to 300 µm, wherein particles in the range of 300 to 90 µm produced rapid healing by direct ossification, as taught by Malinin (2009), and wherein the bone particles are obtained using a bone drill, as taught by Achour (2019).  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Malinin (2009) to the effect that particles in the size of range of 90 to 300 µm used to repair dental defects induced active osteogenesis and were incorporated by direct ossification, with the size of the particulate graft allowing for compacting of the graft while also allowing for vascular ingrowth from the periphery of allograft-host interface (see p. 422, 3rd col., 5th para.), and by the further teachings of Achour (2019) to the effect that bone drills produce an advantageous mixture of particle sizes and geometries, which geometries would be reasonably expected to included branched particles of bone.   ==
	With respect to claims 1, 28, and 29, which claims recite limitations directed to the dimensions of the bone particles in the bone graft composition of the invention, the Examiner notes that the reference does not expressly teach specific quantitative dimensions for the bone particles used in the disclosed bone grafts.  However, it is the Examiner’s position that cutting or reducing bone samples to sizes or dimensions suitable for inclusion into bone grafts, and that read on the quantitative limitations recited in the claims, would amounts to nothing more than an optimization of a result-effective variable, particularly in light of the reference’s explicit disclosure that the bone particles may comprise any desired size or shape (see ¶[0020]), the exercise of which is well with the expertise of one of ordinary skill in the appropriate art.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.
Further with respect to the limitations recited in claims 28 and 29, which limitations are directed to the dimension of “truncated” bone particles, it is the Examiner’s position that such limitations are merely directed to a mixture of bone particles comprising particles of different sizes, and that such mixtures of bone particle sizes are encompassed by the reference’s disclosures as cited immediately above.  
	With respect to the limitation recited in claim 10 directed to bone shards or fluff being “branched, fragmented, or both,” the Examiner notes that the reference does not use such descriptors in connection with the harvested bone particles   However, neither the claims nor Applicant’s specification provide a precise definition of the terms used.  In the absence of any specific meaning intended by Applicant, it is the Examiner’s position that one of ordinary skill in the relevant art would interpret the meaning of the term consistent with its ordinary meaning to include pieces or, in the case of bone material, shards, of bone fragments, which particles, as disclosed by the reference, may be in any shape, particularly those that have been reduced in size.  In light of this interpretation, the bone particles disclosed in the cited references would meet this definition and read on the claim limitations in question, rendering them obvious.  
	With respect to claims 22 – 24, which claims recite limitations directed to the bone graft compositions of the invention “configured to” initiate various cellular response subsequent to implantation in a patient, it is the Examiner’s position that such limitations are directed to functional characteristics of the compositions prepared according the method of the invention, and not to structural or compositional characteristics of those compositions.  Consequently, the invention as claimed is not structurally distinguishable from the compositions discloses in Malinin ‘641 and it is, therefore, the Examiner's position that the ability of compositions to initiate specific cellular responses after implantation in vivo is an inherent property of the invention as taught by the reference.  Because the Patent and Trademark Office does not have the facilities for examining and comparing the claimed formulation with the compositions of Malinin ‘641, the burden of proof is upon Applicant to show an unobvious distinction between the structural and functional characteristics of the bone graft composition produced according to the claimed method and the formulation/methods of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.O. 430 (CCPA 197), and Ex parte Gray, 10 USPO 2d 1922 1923 (PTO Bd. Pat. App. & Int.).
	With respect to claim 25, which claim recites a limitation directed to bone particles forming a “cellular bone matrix,” the Examiner notes that the cited references do not expressly characterize the disclosed bone implant material in such terms.  However, it is the Examiner’s position that the bone implant materials disclosed by the cited art, with particle sizes within the claimed ranges, the particles being at least partially decalcified, and being subject to compression according to the recited limitations of the method of the invention, would necessarily form a “matrix” consistent with the term as recited in claim 25, rendering it obvious.
With respect to claim 27, which claim recites a limitation directed to the bone graft composition formed by the method of the invention comprising “less than 2% bonding material by weight,” the Examiner notes that the disclosures of the cited references do not directly address this characteristic of the implant compositions.  However, the Examiner further notes that Applicant’s specification, at ¶[0065], discloses substances that can function as “bonding material.”  In this regard, it is the Examiner’s position that the cited references do not expressly disclose implant compositions comprising any of the disclosed substances, giving rise to the presumption that the compositions do not comprise bonding materials consistent with the recitation of claim 27.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 2, 8 – 12, 18, 19, and 25 – 29 would have been obvious within the meaning of 35 USC § 103.
Claims 3 - 7 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Malinin ‘641, in view of Malinin ( 2009) and Achour (2019), as applied in the above rejection of claims 1, 2, 8 – 12, 18, 19, and 25 – 29, and further in view of Favinger, J., et al., RadioGraphics 35(3):  780 – 792 (2015) (“Favinger (2015)”).
The Invention As Claimed   
	The invention with respect to claim 1 is described above.  In addition, Applicant claims a method of making a bone graft composition comprising decalcified bone particles, wherein the bone tissue was harvested from shafts of long bone or cortical tables of flat bones of a mammal, wherein the bone tissue was harvested postmortem, or from surgically removed bone specimens, wherein the mammal is one of a primate, an equine, a bovine, or a porcine, wherein the primate is a human, and wherein the human postmortem bone was excised aseptically without muscle tendon or fascial attachments.
The Teachings of the Cited Art 
	The disclosures of Malinin ‘641, Malinin (2009), and Achour (2019) relied upon as set forth in the above rejection of claims 1, 2, 8, 10 – 12, 18, 19, and 25 – 29.  The references do not disclose use of bone tissue harvested postmortem from donors.  The teachings of Favinger (2015) remedy that deficiency.
	Favinger (2015) discloses the use of allografts obtained from cadaveric donors to prepare implants for transplantation into living patients (see Abstract), wherein the use of allografts in patients with large-volume bone loss often preserves limb function, obviating amputation (see p. 781, 1st col., 1st para.), wherein osteochondral allografts consist of cadaveric bone, cartilage, and soft tissues that can be transplanted into living patients (see p. 781, 1st col., 2nd para.), wherein allografts are provided by cadaveric donors and procured within 24 hours of donor death (see p. 781, 1st col., 4th para.), and wherein allograft tissues are ideally transplanted within 21 days of procurement, and are cleaned extensively and can either be frozen or kept fresh at 4°C until they are needed, with fresh allografts providing the advantage that chondrocytes remain viable, which has been shown to improve graft survivorship (see p. 781, 2nd col., 1st para.).


Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare bone implant materials comprising compressed, dehydrated, decalcified bone by a method comprising compressing the bone while hydrated from a first form to a second form, the bone being dried during compression, wherein the bone graft comprises an allograft for human implantation, according to the teachings of Malinin ‘641, Malinin (2009), and Achour (2019), wherein the allograft bone is derived from a human cadaveric donor, as taught by Favinger (2015).  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in doing so, by the express teachings of Favinger (2015) to the effect that use of allograft bone from cadaveric donors allows for the repair of bone voids of greater volume than would be possible with autologous donor bone.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 3 - 7 would have been obvious within the meaning of 35 USC § 103.

10.	Claims 20 and 31 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Malinin ‘641, in view of Malinin (2009), and Achour (2019), as applied to claims 1, 2, 8 – 12, 18, 19, and 25 – 29 above, and further in view of US 10,821,004 to Schallenberger, M., et al., claiming priority to 30 June 2015 (“Schallenberger ‘004”).
The Invention As Claimed 
	The invention with respect to claim 1 has been described above.  In addition, Applicant claims a method of making a bone graft composition, wherein drying the partially decalcified hydrated bone particles comprises drying to between 10% and 6% residual moisture by weight
the composition comprises bone particles dried to a residual level of moisture between 10% and 6% residual moisture by weight, or less than 10% residual moisture by weight, using freeze-drying, hypothermic dehydration, without freezing, or chemical dehydration prior to being cut.
The Teachings of the Cited Art 
	The disclosure of Malinin ‘641 is relied upon as set forth in the above rejection of claims 1, 2, 8 – 12, 18, 19, and 25 – 29.  The references do not disclose use of bone tissue that is dried to a residual moisture level of from 2 – 10% wgt, or less than 10% residual moisture by weight, using freeze-drying, hypothermic dehydration, without freezing, or chemical dehydration prior to or after being one or more of partially or wholly decalcified, rehydrated, cut, and/or particulated.  The teachings of Schallenberger ‘004 remedy that deficiency.
	Schallenberger ‘004 discloses bone-based implants for bone fusion and bone regeneration where the implant is maintained in the desired compressed state upon implantation (see Col. 1, l. 66 – Col. 2, l. 2), wherein the bone materials in the implants can be exposed to drying or lyophilization conditions, and shaped and sized to specific dimensions to enhance entanglement and subsequent final product self-adhesion, flexibility, and compressibility (see Col. 2, ll. 23 – 27), wherein the residual moisture content of the product can be less than about 6% wgt (see Col. 2, ll. 29 – 31), wherein, following compression, the rehydrated product can return to its original shape of the product before dehydration (see Col. 2, ll. 34 – 36), wherein the bone materials can be cortical bone, cancellous bone, or combinations thereof, and the bone can be fully demineralized, partially demineralized, mineralized, or any combinations thereof, such that, when dehydrated, the bone-based implants can rehydrate in at least one aqueous liquid, such as water, saline, buffer, balanced salt solution, blood, bone marrow aspirate, plasma, or combinations thereof (see Col. 2, ll. 38 – 50), wherein bone-based implant materials are prepared by a process that includes cutting bone into bone fibers, then entangling the bone fibers in an aqueous solution to produce entangled fibers, which fibers are then are placed in a mold and dried (see Col. 2, ll. 64 – 67), wherein drying can include blowing gas through the containing device and removable components and/or subjecting the apparatus to reduced pressure, heating, lyophilization (under reduced pressure), or a combination of heating and vacuum, wherein the gas used can include nitrogen, helium, argon, and combinations thereof, the drying being performed under reduced pressure between about 1 Torr and about 740 Torr, and can include air flow (see Col. 5, ll. 28 – 30), and wherein the process can include inserting the product into a void in a dehydrated state, after which the product is rehydrated, or the product can be rehydrated, compressed, and then inserted into a void in a hydrated state (see Col. 6, ll. 47 – 51).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare bone implant materials comprising compressed, dehydrated, decalcified bone by a method comprising compressing the bone while hydrated from a first form to a second form, the bone being dried during compression, wherein the bone graft comprises an allograft for human implantation, according to the teachings of Malinin ‘641, wherein the bone particles are dehydrated to a residual moisture content of 10% weight, or less, as taught by Schallenberger ‘004.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of the reference as to the shaping and insertion of implants comprising the bone material upon dehydration and rehydration to product a final implant device.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 20 and 31 would have been obvious within the meaning of 35 USC § 103. 
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3, 11, 18, and 19 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5, 6, 11, and 13 of commonly assigned U.S. Patent No. 9,610,143 (“the ‘143 patent”), in view of Malinin ‘641.  The instant claims have been described supra.  Although the claims at issue are not identical, they are not patentably distinct from each other. 
The identified claims of the ‘143 patent are directed to a method of making and using a bone graft composition] comprising decalcifying whole bone by contacting the bone with a decalcifying solution, wherein the bone comprises whole trabecular bone; applying force to compress the decalcified whole bone from a first form to a second form, the second form having a conical shape and compressed relative to the first form, wherein the bone is hydrated when compressed; drying the decalcified and compressed whole bone while maintaining compression, wherein, when dried, the bone substantially retains the second form, and wherein drying comprises hypothermically dehydrating the bone using hypothermic dehydration; and inserting the decalcified, compressed and dried whole bone at a post extraction tooth socket, wherein the decalcified bone in the first form defines empty trabecular spaces that are reduced or obliterated when the decalcified bone is compressed to the second form, and wherein, when rehydrated following insertion at the post extraction tooth socket, the decalcified bone decompresses to obliterate space between the decalcified bone and the tooth socket and the empty trabecular spaces allow vascular ingrowth and reossification, wherein the decalcified, compressed and dried bone comprises an allograft configured for human implantation, wherein the decalcified bone is 20% to 80% decalcified, or 50% to 60% decalcified, wherein the method further comprises sectioning fresh or dehydrated bone prior to decalcifying the bone, and wherein the decalcifying solution comprises 1 N HCl, or citric acid at 5 – 20% wgt/vol, or 0.24 M disodium or tetrasodium salts of EDTA.   The enumerated claims of the ‘143 patent do not disclose bones < 50% decalcified, or bones dehydrated by freeze drying, or bone implant compositions with no binding compounds.  The teachings of Malinin ‘641, as set forth above, remedy those deficiencies.  
The claims of the instant application are obvious variants over claims 1, 3, 5, 6, 11, and 13 of commonly assigned U.S. Patent No. 9,610,143 because it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method of claims 1, 3, 5, 6, 11, and 13 of the ‘143 patent by decalcifying the bone particles for use in the  bone graft composition of the invention by contacting bone particles with a decalcifying solution, such as 1N HCl; citric acid, 5% to 20% w/v; 0.24M disodium or tetrasodium salts of EDTA in a balanced salt solution, saline, or water neutralized to a pH around 6.8 to 7.2 with NaOH, and a mixture of 5M EDTA and 5M citric acid (see ¶[0024]), wherein the bone particles of the dehydrated bone allograft, in the compressed form, is 20% to 80% decalcified, or is 50% to 60% decalcified (see ¶[0025]), because Malinin ‘641 discloses that the bone, when decalcified to the extent disclosed, is softened and, therefore, better able to be compressed during the practice of the method of preparation of bone graft material for subsequent implantation in a post extraction tooth socket.
Therefore, claims 1 – 3, 11, 18, and 19 are directed to an invention not patentably distinct from claims 1, 3, 5, 6, 11, and 13 of commonly assigned U.S. Patent No. 9,610,143, as set forth above.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned ‘070 patent, discussed above, would be prior art to the noted claims pursuant to 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date pursuant to 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement pursuant to 35 U.S.C. § 102(b)(2)(C) and 37 CFR § 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the Applicants or the patent owner can provide a statement pursuant to 35 U.S.C. § 102(c) and 37 CFR § 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date pursuant to 35 U.S.C. § 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.  Alternatively, Applicants may act to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
Response to Applicant’s Arguments 
	The Examiner has considered Applicant’s arguments filed 11 July 2022, but does not find them persuasive, to the extent relevant in light of the new grounds of rejection set forth above.  To the extent that Applicant is basing its arguments on the newly recited imitations in the claims, the Examiner would first note that, with respect to the limitation directed to the methods of drying the mixture of bone particles, that Malinin explicitly discloses that the bone may be preserved by hypothermic dehydration (see ¶[0054]).  
	Applicant also argues that “Malinin '641 describes bone grafts formed from whole trabecular bone rather than multiple bone particles or cortical bone particles.”  The Examiner respectfully disagrees, largely on the basis that Applicant’s argument rests on an overly-narrow interpretation of the teachings of the reference.  In this regard, Applicant is placing undue emphasis on specific embodiments disclosed in the reference, and not to what the reference explicitly discloses, or suggests, when taken as a whole.  By way of example, Malinin ‘641 discloses a process wherein bone particles are dehydrated, decalcified, rehydrated, compressed from a first form to a second, and dried during compression (see, for example, Abstract).  Consequently, the process steps disclosed in the cited reference are essentially the same as those steps claimed by Applicant and would, therefore, necessarily result in “solid constructs,” contrary to Applicant’s assertion.
	With respect to Applicant’s arguments against the secondary references, it is the Examiner’s position that these arguments fail to take into consideration the logical basis of the rejection under which the teachings are applied.  Applicant’s arguments are largely directed to admitted deficiencies in the individual references, which teachings are supplied by the primary reference, Malinin ‘641.
	With respect to the obviousness-type double patenting rejection over the claims of the ‘143 patent, Applicant argues that the rejection is improper largely on the same bases as asserted against the primary rejection, above.  However, in light of the above discussion, these arguments are unpersuasive.  Consequently, claims 1 – 12, 18 -20, 22 – 25, 27 – 29, and 31 stand rejected pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this Action. In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 § CFR 1.136(a)  will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619